Citation Nr: 1433977	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  11-13 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for chronic fatigue, claimed as due to undiagnosed illness.

2. Entitlement to service connection for chronic fatigue, claimed as due to undiagnosed illness.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1987 to May 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In the September 2010 rating decision, the RO also denied claims of entitlement to service connection for chronic obstructive pulmonary disease, granulomatosis of the lungs, and sleep apnea.  In October 2010, the Veteran submitted a notice of disagreement in which he expressed disagreement only with the denial of service connection for chronic fatigue.  Accordingly, the Veteran did not perfect an appeal of any of the other decisions in the September 2010 rating decision; thus, those decisions are final, and those issues are not currently before the Board.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in May 2014.  A transcript of the hearing is contained on the Virtual VA paperless claims processing system.

Other documents contained on Virtual VA include treatment records from the Salisbury VA Medical Center dated March 2010 to April 2013, and disability benefits records from the Social Security Administration.  Other documents on Virtual VA and the Veterans Benefits Management System are duplicative of the evidence of record, or not relevant to the issues currently before the Board.  

The issue of entitlement to service connection for chronic fatigue, claimed as due to undiagnosed illness is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1. A January 2003 rating decision denied entitlement to service connection for chronic fatigue, claimed as due to undiagnosed illness, based on the determination that the evidence of record did not show a diagnosed or undiagnosed illness regarding the Veteran's claimed chronic fatigue, and the Veteran did not meet the criteria for a diagnosis of chronic fatigue syndrome.

2. The Veteran did not submit a notice of disagreement with the January 2003 rating decision.  No new and material evidence was received by the RO within one year of the issuance of the January 2003 rating decision.  

3. The additional evidence presented since the RO decision in January 2003 relates to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1. The January 2003 rating decision, which denied the claim of service connection for chronic fatigue, claimed as due to undiagnosed illness, became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.202, 20.302, 20.1103 (2013).

2. The additional evidence received since the January 2003 rating decision is new and material, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the "credibility" of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of the witness).

At the time of the final rating decision in January 2003, whereby the RO denied service connection for chronic fatigue, claimed as due to undiagnosed illness, the evidence included the Veteran's December 2000 claim of service connection for chronic fatigue.  He contended that he was exposed to chemicals during his Persian Gulf War service in Southwest Asia that contributed to his claimed disability.  He also submitted photographs from his active duty service in support of his claim.  The Veteran's DD 214 and DD 215 showed he was awarded the Southwest Asia Service Medal and the Kuwait Liberation Medal.  Statements from the Veteran, his father, his grandmother, and his wife attested to the Veteran's symptoms after and since his discharge from active duty, to include weakness and fatigue.  VA treatment records included the Veteran's April 1998 Gulf War Registry examination report, noting chronic fatigue with an onset of May 1991, and noting the Veteran's complaints that he was tired all the time, nothing was known to help, and the Veteran denied depression.  The RO was unable to obtain the Veteran's service treatment records, and in a February 2002 reply to a December 2001 notice letter, the Veteran indicated he did not have copies of his service treatment records.  Upon VA general medical examination in May 2002, the VA examiner stated that the Veteran did not fit the criteria for chronic fatigue syndrome, and that no undiagnosed illness secondary to the Gulf War was found.  

The RO issued a rating decision in January 2003 denying service connection for chronic fatigue, claimed as due to undiagnosed illness.  In particular, the RO determined that the evidence of record did not show a diagnosed or undiagnosed illness regarding the Veteran's claimed chronic fatigue, and the Veteran did not meet the criteria for a diagnosis of chronic fatigue syndrome.  The Veteran was notified of the January 2003 rating decision and of his appellate rights.  The Veteran did not file a notice of disagreement within one year of the RO's issuance of the rating decision, and no additional evidence was received before the appeal period expired.  As such, the January 2003 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011). 

The additional evidence presented since the final denial in January 2003 includes an October 2009 VA primary care treatment note and a November 2009 VA rheumatology consultation note, which are new and material evidence because they were not of record at the time of the last final rating decision in January 2003, and they include assessments of chronic fatigue syndrome and severe chronic fatigue, respectively.

Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim of service connection for chronic fatigue, claimed as due to undiagnosed illness, as it raises a reasonable possibility that the Veteran has a current disability related to his claimed chronic fatigue.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for chronic fatigue, claimed as due to undiagnosed illness, is reopened, and to this extent only, the appeal is granted.


REMAND

The Veteran contends he first experienced chronic fatigue while serving in Southwest Asia during the Persian Gulf War, that he has experienced chronic fatigue since service, and that it is getting progressively worse.  Upon VA examination in March 2010, the VA examiner did not indicate whether he had reviewed the Veteran's claims file.  The VA examiner copied the positive Chronic Fatigue Syndrome criteria evaluation from the Veteran's November 2009 VA rheumatology consultation into the examination report, as well as a February 2010 addendum to a VA treatment note stating that the Veteran's March 2005 sleep study had been reviewed, and that based upon the Veteran's mild obstructive sleep apnea (OSA), CPAP therapy was not recommended for the Veteran.  The VA examiner noted the Veteran was diagnosed with OSA in April 2005.  The March 2010 VA examiner attributed the Veteran's fatigue lasting 24 hours or longer following exercise to his sleep apnea and his inability to tolerate his CPAP, and attributed the Veteran's joint pains as well as his generalized muscle aches or weakness to his fibromyalgia.  The March 2010 VA examiner diagnosed obstructive and central sleep apnea, and noted chronic fatigue syndrome as a problem associated with the diagnosis, but stated that the Veteran did not have at least 6 of the 10 chronic fatigue syndrome diagnostic criteria.

Although the March 2010 VA examiner attributed some of the Veteran's symptoms to the OSA diagnosed in 2005, the physician's assistant did not discuss the medical and lay evidence of record reporting the Veteran's complaints of chronic fatigue symptoms during and since his active duty service, to include the April 1998 Gulf War Registry examination report, noting chronic fatigue with an onset of May 1991, and the lay statements from the Veteran and his family describing the Veteran's fatigue since service.  Further, the Veteran not only contends that his chronic fatigue predates his OSA, but also that because his OSA was mild, it could not have caused the severe chronic fatigue that he has experienced since service.  See May 2014 videoconference hearing testimony.  Although the March 2010 VA examiner noted the February 2010 addendum to a VA treatment note stating that CPAP therapy was not recommended for the Veteran based upon his mild OSA, the examiner did not discuss that finding when attributing the Veteran's chronic fatigue symptoms to the OSA.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Finally, VA treatment records indicate that although the Veteran's OSA is being treated with a CPAP machine since May 2012, and the Veteran is sleeping at least 8 hours per night with some deep sleep, the Veteran reports he is still tired all the time.  See September 2012 VA rheumatology follow-up treatment note.  

Thus, the Veteran should be afforded a new VA examination to determine the nature and etiology of his chronic fatigue.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain all outstanding VA treatment records.  All obtained records should be associated with the claims file.

2. After the above development has been completed, and after any records obtained have been associated with the claims file, afford the Veteran a new VA examination by an appropriate physician to determine the nature and etiology of his chronic fatigue.  The claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  

A complete, detailed history should be elicited directly from the Veteran about the manifestations of the claimed symptoms.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.

After reviewing the claims folder and records, and interviewing and examining the Veteran, the examiner is asked to respond to the following inquiries:

a) Does the Veteran have a disability manifested by fatigue and, if so, what is its diagnosis?

b) As to all diagnosed disabilities manifested by fatigue, is it at least as likely as not that it is related to or had its onset in service?

c) If Veteran does not have a disability manifested by fatigue, is it at least as likely as not (50 percent probability or more) that the Veteran has objective indications of a chronic disability resulting from an illness manifested by fatigue as established by history, physical examination, and laboratory tests, that has either (1) existed for 6 months or more, or (2) exhibited intermittent episodes of improvement and worsening over a 6-month period? 

For the purposes of the opinions being sought, the examiner should specifically address the April 1998 Gulf War Registry examination report noting chronic fatigue with an onset of 1991.  

Further, the examiner should specifically discuss any relationship between the Veteran's chronic fatigue and his diagnosed sleep apnea, to include the reporting of fatigue symptoms years prior to the sleep apnea diagnosis, and the continuation of fatigue symptoms in relation to changes in the severity and treatment of the Veteran's sleep apnea.

In rendering the requested opinions, the examiner must specifically acknowledge and discuss any competent and credible lay evidence regarding the onset of symptoms during service and continuity of symptoms since that time, to include statements from the Veteran and his family and friends.

The complete rationale for all opinions should be set forth.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

The examiner should reconcile any opinion with the evidence of record and cite to the record as appropriate.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

3. The AOJ should conduct any other development deemed appropriate, and ensure that the VA examination report complies with the Board's remand instructions.

4. After the above development has been completed, readjudicate the claim.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


